DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06 April 2022 have been fully considered but they are not persuasive.
   With respect to Applicant's argument, page 11, second paragraph, lines 2-5, that Sprovieri discloses that pressurized helium is sprayed into the atmosphere around the device; and the helium is at atmospheric pressure, 0 psig, the Examiner respectfully disagrees.  Sprovieri discloses, page 3, line 6, that the probe blows helium onto possible leak points, so the helium is not just sprayed into the atmosphere around the device; and the helium would be above atmospheric pressure.  The helium is focused towards a particular location where leaks may be present.  Further, Sprovieri discloses that the speed of the test depends on the size of the part being tested, and how much the part will be pressurized, as well at the size of the vacuum chamber and how large a vacuum is pulled (page 3, lines 11-12).  Additionally, Sprovieri further discloses, page 5, lines 5-8, that it is known to pressurize parts with 100% helium at 20 psi; and that higher pressures may be needed if the helium is lessened within a mixture.  Thus, Sprovieri discloses, applying helium above atmospheric pressure to a part under test while the part under test has a vacuum being pulled.
Drawings
The drawings were received on 06 April 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-6, 11-12, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   The limitation "externally applying helium… wherein the pressure applied during the external pressurization is at least 14.5 psi above atmospheric as compared to the vacuum applied to the interior of the device under test", as recited in claim 1, does not appear to have been described in the specification.  The underlined portion of the limitation presents a number of issues that will be further addressed.  First, the value 14.5 psi does not appear within the specification. The specification, paragraph [0022], lines 1-4, compares and contrasts inboard to outboard testing where a  maximum pressure differential of approximately 15 psig is applied between the pressure differential of the atmosphere and the vacuum applied.
   Second, the specification does not appear to support the upper bounds of the phrase at least 14.5 psi as compared to the vacuum applied to the interior of the device under test.  Even if one were to utilize paragraph [0022] as a teaching, that portion of the specification discloses that an approximate 15 psig difference between the vacuum on the device under test and the pressure of the applied helium is a maximum amount.  The specification fails to provide support for values above 15 psi difference, which the limitation at least 14.5 psi provides.  The minimum pressure difference is 14.5 psi, the maximum is unknown, which again is not supported by the specification.
Lastly, the true value of the pressure difference is unknown.  Paragraph [0022] is from the Background of The Invention section of the specification.  Applicant provides an example whereby the invention is utilized to test forty-five regulators.  In this example, the inbound or applied pressure is 100 psi of helium.  The specification is silent as to the vacuum applied to these regulators, such that the specification is silent as to what the value of the pressure differential on the regulators is.  Applicant has not provided any explanation or paragraphs providing support for the objectionable language added to the claims.  Thus, it is the position of the Examiner that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable
over US 4,282,743 (Pickett) in view of US 2,303,978 (Baxter) and "Helium-Based Leak Testing" (Sprovieri).
   
   With respect to the limitations of claim 1, Pickett discloses a method for testing  a device under test (11/19) comprising the following steps:
      surrounding a predetermined area of an exterior of the device under test (11/19) with a gas tight housing (fitting (14) comprises two housing members (1/2) having seals (3) - col. 3, lines 3-6 and 57-62 and col. 4, lines 37-39 and the Figure);
      applying a vacuum to an interior of the device under test (conduit (19) which is surrounded by housing members (1/2) is evacuated - col. 4, line 27) positioned within said gas tight housing (1/2);
      externally applying helium under pressure to said predetermined area on the exterior of the device under test (an orifice (8) in an upper housing member (1) is configured to mate with an output of a source of helium (col. 4, lines 23-27), which would be applied with some amount of pressure) within said gas tight housing; and
      detecting an existence or non-existence of a leak in the predetermined area of the exterior of the device under test within said gas tight housing (helium drawn through device under test (11/19) into the conduit (19) is detected by a mass spectrometer  indicating a leak - col. 4, lines 30-33 and 37-39).  Pickett fails to disclose wherein said pressure applied during the external pressurization is at least 14.5 psi above atmospheric as compared to the vacuum applied to the interior of the device under test to enable a utilization of a large pressure differential, while not leaving residual helium in a wetted area thus minimizing operator influence and interpretation.
   Baxter discloses an apparatus for testing welded tubing seams, whereby a tube (13) having a welded seam (26) is placed within a casing (10) surrounding the tube.  The casing (10) is provided with a slot to receive a longitudinal jet nozzle (14).  A high- pressure gas inlet pipe (16) is secured by a flange (17) to a flange (15) of the jet nozzle (14).  During a leakage test, helium is forced under pressure through pipe (16) and jet  nozzle (14) against the welded seam of tube (13) (col. 1, line 80 through col. 2, line 3 - Figures 1 and 5-6).  Modifying Pickett to direct helium under high pressure to an area under test would have been obvious to one of ordinary skill in the art at the time of filing to allow for rapid and economical testing of pin holes by directing high-pressure gas to a confined area.  The combination of Pickett in view of Baxter fail to expressly disclose pressure applied during the external pressurization is at least 14.5 psi above atmospheric as compared to the vacuum applied to the interior of the device under test to enable a utilization of a large pressure differential, while not leaving residual helium in a wetted area thus minimizing operator influence and interpretation.
   Sprovieri discloses a method for testing a device under test comprising applying a vacuum to the inside of an assembly (page 3, line 5); providing a probe to blow helium onto possible leak points, which are on exterior of assembly (page 3, line 6). Sprovieri further discloses (page 5, lines 5-6) that applying helium at a pressure of 20 psi is known.  Additionally, Sprovieri acknowledge applying helium to a device under test while not leaving residual helium in a wetted area thus minimizing operator influence and interpretation (helium is drawn from exterior of assembly to the interior of said assembly; and making sure exterior of assembly is clean reduces the potential of residual gas residing on dirt or dust on assembly - page 3, lines 21-25).  The combination of Pickett in view of Baxter and Sprovieri fail to expressly disclose that the  pressure applied during the external pressurization is at least 14.5 psi above atmospheric as compared to the vacuum applied to the interior of the device under test to enable a utilization of a large pressure differential; however, in view of Baxter and Sprovieri disclose high pressure application of helium to an area under test, the Examiner argues that providing a difference of at least 14.5 psi above atmospheric is both obvious in light of the teaching of the combination and well within the purview of one of ordinary skill in the art as a way to enable a utilization of a large pressure differential as the pressure of the helium applied as well as the vacuum applied to the device under test are controllable by one of ordinary skill in the art to create the appropriate environment for leak testing a device under test.

   With respect to the limitation of claim 11, Pickett discloses a method for testing  a device under test (11/19) comprising the following steps:
      surrounding a predetermined area of an exterior of the device under test (11/19) with a gas tight housing (fitting (14) comprises two housing members (1/2) having seals (3) - col. 3, lines 3-6 and 57-62 and col. 4, lines 37-39 and the Figure);
      applying a vacuum to an interior of the device under test (conduit (19) which is surrounded by housing members (1/2) is evacuated - col. 4, line 27);
      externally applying helium under pressure to the predetermined area on the exterior of the device under test (an orifice (8) in an upper housing member (1) is configured to mate with an output of a source of helium (col. 4, lines 23-27), which would be applied with some amount of pressure) within said gas tight housing; 
   applying helium under pressure on the exterior of the device under test within said gas tight housing as compared to the vacuum applied to the interior of the device under test (helium applied through orifice (8) enters through leak in device to the conduit (19) that is evacuated (lower pressure) - col. 4, lines 36-39); 
   utilizing a pressure differential on the exterior of the device under test within said gas tight housing as compared to the vacuum applied to the interior of the device under test for detecting an existence or non-existence of a leak in the predetermined area of the exterior of the device under test within said gas tight housing (helium drawn through device under test (11/19) into the conduit (19) is detected by a mass spectrometer indicating a leak - col. 4, lines 30-33 and 37-39).  Pickett fails to disclose wherein said pressure applied during the external pressurization is at least 14.5 psi above atmospheric as compared to the vacuum applied to the interior of the device under test; and leaving no residual helium in a wetted area of the device under test within said gas tight housing.
   Baxter discloses an apparatus for testing welded tubing seams, whereby a tube (13) having a welded seam (26) is placed within a casing (10) surrounding the tube.  The casing (10) is provided with a slot to receive a longitudinal jet nozzle (14).  A high- pressure gas inlet pipe (16) is secured by a flange (17) to a flange (15) of the jet nozzle (14).  During a leakage test, helium is forced under pressure through pipe (16) and jet  nozzle (14) against the welded seam of tube (13) (col. 1, line 80 through col. 2, line 3 - Figures 1 and 5-6).  Modifying Pickett to direct helium under high pressure to an area under test would have been obvious to one of ordinary skill in the art at the time of filing to allow for rapid and economical testing of pin holes by directing high-pressure gas to a confined area.  The combination of Pickett in view of Baxter fail to expressly disclose pressure applied during the external pressurization is at least 14.5 psi above atmospheric as compared to the vacuum applied to the interior of the device under test to enable a utilization of a large pressure differential, while not leaving residual helium in a wetted area thus minimizing operator influence and interpretation.
   Sprovieri discloses a method for testing a device under test comprising applying a vacuum to the inside of an assembly (page 3, line 5); providing a probe to blow helium onto possible leak points, which are on exterior of assembly (page 3, line 6). Sprovieri further discloses (page 5, lines 5-6) that applying helium at a pressure of 20 psi is known.  Additionally, Sprovieri acknowledge applying helium to a device under test while not leaving residual helium in a wetted area thus minimizing operator influence and interpretation (helium is drawn from exterior of assembly to the interior of said assembly; and making sure exterior of assembly is clean reduces the potential of residual gas residing on dirt or dust on assembly - page 3, lines 21-25).  The combination of Pickett in view of Baxter and Sprovieri fail to expressly disclose that the  pressure applied during the external pressurization is at least 14.5 psi above atmospheric as compared to the vacuum applied to the interior of the device under test to enable a utilization of a large pressure differential; however, in view of Baxter and Sprovieri disclose high pressure application of helium to an area under test, the Examiner argues that providing a difference of at least 14.5 psi above atmospheric is both obvious in light of the teaching of the combination and well within the purview of one of ordinary skill in the art as a way to enable a utilization of a large pressure differential as the pressure of the helium applied as well as the vacuum applied to the device under test are controllable by one of ordinary skill in the art to create the appropriate environment for leak testing a device under test.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,282,743 (Pickett) in view of US 2,303,978 (Baxter) and "Helium-Based Leak Testing" (Sprovieri) as applied to claims 1 and 11 above, and further in view of US 2014/0352408 (Tharaldson et al.).
   With respect to the limitation of claims 2 and 12, the combination of Pickett in view of Baxter and Sprovieri discloses all of the limitations of the base claim, but fails to disclose that the assembly being tested is a regulator.
	   Tharaldson et al. disclose a system and method for diagnosing a field device, whereby a field device may be identified as a pressure regulator (abstract, line 1 and paragraph [0002]) or other field devices, such as valves (18, 22, 71 - Figure 1 - paragraph [0037], lines 13-19).  Tharaldson et al. further disclose leak testing the pressure regulator by performing a valve leak test on the regulator (paragraph [0008]).  Modifying the combination to perform a leak test on a regulator would have been obvious to one of ordinary skill in the art at the time of filing of the invention because an operator would want to assess the integrity of the field devices within a control system so as to ensure that faulty devices within the system do not jeopardize the operational state of the entire control system (paragraph [0003], lines 22-24). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 5-6 and 15-16 because the prior art of record fails to teach and/or make obvious the limitation of further including a sensing element positioned on a body of the regulator wherein the sensing element is held in place by a bonnet nut secured to the body of the regulator in combination with all of the limitations of the base claim and all intervening claims.


Claims 5-6 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  The prior art discloses various means for testing a device under test using helium as a tracer gas.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856